*706OPINION
By BARNES, J.
It is the contention of counsel for the Industrial Commission that the eye affliction was in no sense an accident, but rather was an occupational disease and hence would not be compensable under' the Workmen’s Compensation Law.- An eye affliction of this character is not listed as one of the occupational diseases 'for'1'Which compensation is allowed. Furthermore, on the question of claims for occupational disease, no appeal is allowed.
There are many occupational diseases for which compensation is not provided.
The Supreme Court of Ohio in the case of Industrial Commission v Roth et, 98 Oh St, page 34, in the first syllabus has defined occupational disease:
“A disease contracted in the natural and ordinary course of employment by a person engaged in a particular calling or occupation which disease from common experience is known to be a usual and customary incident to such calling or occupation is an ‘occupational disease’ and not within the contemplation of the Workmen’s Compensation Law.”
In the opinion by Judge Donahue, last paragraph, page 41, we find the following:
“We are therefore of the opinion that the term ‘occupational disease’ must be restricted to a disease that is not only incident to an occupation but the natural, usual and ordinary result thereof; and held not to include one occasioned by accident or misadventure.”
Applying this test to the instant case we find no evidence indicating that the eye affliction of Mrs. Armacost can be held to be an occupational disease. It was not shown that it was a disease by common experience known to be a usual and customary incident of her employment in dress goods of the character handled in her department.
The fact that her eye affliction was probably caused from the continuous handling of these dress goods, and not from any unusual situation on any specific occasion, renders the determination of this case very difficult. We have much doubt, but *707not sufficient to warrant us in overruling the determination and judgment of the court below.
The judgment will be affirmed at costs ■ of plaintiff in error. Exceptions will be allowed.
HORNBECK, PJ, and KUNKLE, J, concur.